Atkinson, J.
Section, 4658 of the Code of 1910, providing, for the election of a justice of the peace to supply a vacancy in that office, properly construed, makes it mandatory on the part of the notary public and ex-ofiicio justice of the peace, in the militia district in which there is a vacancy in the office of justice of the peace, to call an election to be held within a month from the vacancy, on a Saturday sufficiently removed from the date of the vacancy to permit to be posted the statutory notice of fifteen days. Accordingly, it was not erroneous to grant a mandamus absolute, on the application of a citizen presented on November 17, 1913, against the notary public and ex-officio justice of the peace of a militia district, to call an election to fill the vacancy in the office of justice of the peace in such district, which had occurred on October 28, 1913, where no election had been called.

Judgment affirmed.


All, the Justices concur.